DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al, US Patent Application Publication 2011/0284837 in view of Yu et al, US Patent Application Publication 2015/0137113 (both as cited in previous Office Action) and Li, US Patent Application Publication 2017/0170213 (newly submitted).

Regarding claim 1, Nishijima teaches a thin film transistor, comprising: a substrate 400; a gate electrode 401 over the substrate; a gate dielectric stack 402 over the gate electrode, wherein the gate dielectric stack comprises a plurality of layers [0048]; a semiconductor layer 403 over the gate dielectric, a source electrode 405a and a drain electrode 405b, both the source electrode and the drain electrode directly on and in contact with the semiconductor layer, wherein the gate electrode extends laterally (as shown in figure 1B).

Nishijima fails to teach the semiconductor layer is a crystalline semiconductor layer and the gate electrode is at least as wide as the semiconductor layer.

	However, Nishijima does teach that the channel layer may be made of an oxide semiconductor layer in [0055]. The reference of Yu teaches that oxide semiconductor channel layers may be in amorphous, crystalline, single-phase, or multiple phase forms. [0031-0032]. Nishijima further teaches that bilayer or multiple layer channels are adopted for the channel layer, one could construct a designed layer sequence by molecular composition, or by crystalline structures of different layers to optimize both electronic performance and environmental stability during process and post operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu with that of Nishijima because it is generally known in the art that oxide semiconductor channel may be made of crystalline materials as a means of optimize electronic performance of the device.

Nishijima and Yu fail to teach the gate electrode is at least as wide as the semiconductor layer.

Li teaches the gate electrode 12 is at least as wide as the semiconductor layer 14 (figure 6 and [0009]) in reducing the length of the channel region so as to reduce a size of the array substrate and increase the aperture ratio and the conductivity property.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with that of Nishijima and Yu because reducing the length of the semiconductor layer and channel region reduces a size of the array substrate and increase the aperture ratio and the conductivity property, thereby improving the thin film transistor.

Regarding claims 3 and 4, Nishijima in view of Yu teach the gate dielectric stack comprises a bilayer (as disclosed in [0030] of Yu, and Nishijima discloses multiple layers in [0048]), wherein an uppermost layer of the bilayer comprises Al2O3 (Note: since both references teaches the gate dielectric may be multiple layers and Nishijima teaches Al2O3, this limitation would it would have been obvious to one of ordinary skill in the art using these references).

Regarding claim 10, Nishijima teaches the gate dielectric stack comprises a high-k dielectric layer [0048].

Regarding claim 13, Nishijima teaches the gate dielectric stack comprises two or more of hafnium oxide, hafnium silicon oxide, lanthanum oxide, lanthanum aluminum oxide, zirconium oxide, zirconium silicon oxide, tantalum oxide, titanium oxide, barium strontium titanium oxide, barium titanium oxide, strontium titanium oxide, yttrium oxide, aluminum oxide, lead scandium tantalum oxide, and lead zinc niobite [0048].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima , Yu, and Li as applied to claims 1, 3, 4, 10, and 13 above, and further in view of Wallace et al, US Patent 6,013,553 (as cited in previous Office Action).

Regarding claim 2, Nishijima, Yu, and Li fail to teach an uppermost layer of the gate dielectric stack is amorphous.

Wallace teaches an uppermost layer of the gate dielectric stack is amorphous (column 6, lines 32-34) because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wallace with that of Nishijima, Yu, and Li because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.

Claims 5-9, 11, and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima , Yu, and Li as applied to claims 1, 3, 4, 10, and 13 above, and further in view of Maes, US Patent 6,818,517 (as cited in previous Office Action).

Regarding claim 5, Nishijima , Yu, and Li fail to teach the gate dielectric stack comprises a plurality of alternating layers of a first dielectric material and a second dielectric material and the first dielectric material and the second dielectric material are formed in an alternating pattern.

However, Nishijima, Yu, and Li all teach that the gate dielectric may contain multiples layers. The reference of Maes teaches several examples of a multi-layered gate dielectric used in conventional semiconductor transistors in which the gate dielectric stack comprises a plurality of alternating layers of a first dielectric material and a second dielectric material and the first dielectric material and the second dielectric material are formed in an alternating pattern (column 7, lines 9-15, that teaches HfO2-Si3N4- HfO2-Si3N4, as one example).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maes with that of Nishijima, Yu, and Li because multi-layered gate dielectrics are generally-known and conventionally used in the art as a barrier between the gate electrode and the underlying channel region.

Regarding claim 6, Maes teaches the gate dielectric stack further comprises a third dielectric material forming an uppermost layer of the gate dielectric (Note: as taught in column 7, line 25, wherein the third SiN is the third dielectric).

Regarding claim 7, Nishijima teaches the first dielectric material is HfO2 and wherein the second dielectric material is AI2O3 [0048].

Regarding claims 8 and 9, while Maes teaches the first dielectric material or the second dielectric material further comprises silicon (column 7, lines 9-15), Nishijima, Yu, Li, and Maes fail to teach the first dielectric material or the second dielectric material comprises between 20-50 atomic weight percent silicon
However, it has been held that the amount of silicon in either the first or second dielectric material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality amount of silicon in either the first or second dielectric material in the claimed and the Prior Art shows silicon nitride as part of the first or second gate dielectric material, it would have been obvious to one of ordinary skill in the art to select a suitable amount of silicon in either the first or second dielectric material in the method or device of the combined teachings of Nishijima, Yu, Li, and Maes.

The specification contains no disclosure of either the critical nature of the claimed amount of silicon in either the first or second dielectric material or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claims 11 and 12, while Nishijima,  Yu, and Li all teach the gate dielectric stack comprises a plurality of dielectric layers, Nishijima, Yu, and Li fail to teach a thickness of each of the plurality of layers of the gate dielectric stack is less than 10 nm, wherein a thickness of each of the plurality of layers of the gate dielectric stack is less than 5 nm and wherein each of the dielectric layers has a thickness less than 10 nm.

	However, Maes teaches several examples of a multi-layered gate dielectric used in conventional semiconductor transistors. Column 6, line 66 to column 7, line 15 teaches generally used thicknesses and materials that are appropriate to form a viable gate dielectric materials, thereby meeting the limitations of “…a thickness of each of the plurality of layers of the gate dielectric stack is less than 10 nm, wherein a thickness of each of the plurality of layers of the gate dielectric stack is less than 5 nm and wherein each of the dielectric layers has a thickness less than 10 nm…”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maes with that of Nishijima, Yu, and Li because multi-layered gate dielectrics are generally-known and conventionally used in the art as a barrier between the gate electrode and the underlying channel region.

Claims 14, 15, 18, 19, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al, US Patent Application Publication 2011/0284837 (in view of Yu et al, US Patent Application Publication 2015/0137113, Wallace et al, US Patent 6,013,553 (all as cited in previous Office Action) and Li, US Patent Application Publication 2017/0170213 (newly submitted).

Regarding claim 14, Nishijima teaches a method of forming a thin film transistor, comprising forming a gate electrode 401 over a substrate 400; forming a gate dielectric stack 402 over the gate electrode, forming a semiconductor layer 403 over the gate dielectric stack, and forming a source electrode 405a and a drain electrode 405b directly on the crystalline semiconductor layer, wherein the gate electrode extends laterally (figure 1B).

Nishijima fails to teach the gate dielectric stack comprises an amorphous layer, the semiconductor layer is a crystalline semiconductor layer, and the gate electrode is at least as wide as the semiconductor layer.

However, Nishijima does teach that the channel layer may be made of an oxide semiconductor layer in [0055]. The reference of Yu teaches that oxide semiconductor channel layers may be in amorphous, crystalline, single-phase, or multiple phase forms. [0031-0032]. Nishijima further teaches that bilayer or multiple layer channels are adopted for the channel layer, one could construct a designed layer sequence by molecular composition, or by crystalline structures of different layers to optimize both electronic performance and environmental stability during process and post operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu with that of Nishijima because it is generally known in the art that oxide semiconductor channel may be made of crystalline materials as a means of optimize electronic performance of the device.

Nishijima and Yu fail to teach the gate dielectric stack comprises an amorphous layer and the gate electrode is at least as wide as the semiconductor layer.

Wallace teaches the gate dielectric stack comprises an amorphous layer (column 6, lines 32-34) because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wallace with that of Nishijima and Yu because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.

Nishijima, Yu, and Wallace fail to teach the gate electrode is at least as wide as the semiconductor layer.

Li teaches the gate electrode 12 is at least as wide as the semiconductor layer 14 (figure 6 and [0009]) in reducing the length of the channel region so as to reduce a size of the array substrate and increase the aperture ratio and the conductivity property.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with that of Nishijima, Yu, and Wallace because reducing the length of the semiconductor layer and channel region reduces a size of the array substrate and increase the aperture ratio and the conductivity property, thereby improving the thin film transistor.

Regarding claim 15, both Nishijima and Yu teaches the gate dielectric stack comprises at least a first dielectric material and a second dielectric material (since both references teach that the gate dielectric stack may be multiple layers. See [0048] of Nishijima and [0030] of Yu).

Regarding claim 18, Yu teaches the gate dielectric stack is formed with an atomic layer deposition (ALD) process [0030].

Regarding claim 19, Nishijima in view of Yu teaches an uppermost layer of the bilayer comprises Al2O3 (Note: since both references teaches the gate dielectric may be multiple layers and Nishijima teaches Al2O3, this limitation would it would have been obvious to one of ordinary skill in the art using these references).

Regarding claim 21, Nishijima teaches the gate dielectric layer comprises silicon [0048].

Regarding claim 22, Nishijima teaches a computing device, comprising an integrated circuit die, wherein the integrated circuit die comprises a thin film transistor, wherein the thin film transistor comprises a substrate 400; a gate electrode 401 over the substrate; an gate dielectric 402 over the gate electrode; a semiconductor layer 403 over the gate dielectric; and a source electrode 405a and a drain electrode 405b, both the source electrode and the drain electrode directly on and in contact with the crystalline semiconductor layer, wherein the gate electrode extends laterally beyond the source electrode and the drain electrode (figure 1b),

Nishijima fails to teach the gate dielectric is amorphous, the semiconductor layer is crystalline, and the gate electrode is at least as wide as the semiconductor layer.

However, Nishijima does teach that the channel layer may be made of an oxide semiconductor layer in [0055]. The reference of Yu teaches that oxide semiconductor channel layers may be in amorphous, crystalline, single-phase, or multiple phase forms. [0031-0032]. Nishijima further teaches that bilayer or multiple layer channels are adopted for the channel layer, one could construct a designed layer sequence by molecular composition, or by crystalline structures of different layers to optimize both electronic performance and environmental stability during process and post operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu with that of Nishijima because it is generally known in the art that oxide semiconductor channel may be made of crystalline materials as a means of optimize electronic performance of the device.

Nishijima and Yu fail to teach the gate dielectric is amorphous and the gate electrode is at least as wide as the semiconductor layer.

Wallace teaches the gate dielectric stack comprises an amorphous layer (column 6, lines 32-34) because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wallace with that of Nishijima and Yu because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.

Nishijima,  Yu, and Wallace fail to teach the gate electrode is at least as wide as the semiconductor layer.

Li teaches the gate electrode 12 is at least as wide as the semiconductor layer 14 (figure 6 and [0009]) in reducing the length of the channel region so as to reduce a size of the array substrate and increase the aperture ratio and the conductivity property.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with that of Nishijima, Yu, and Wallace because reducing the length of the semiconductor layer and channel region reduces a size of the array substrate and increase the aperture ratio and the conductivity property, thereby improving the thin film transistor.

Regarding claim 23, Nishijima in view of Yu teach the gate dielectric stack comprises a bilayer (as disclosed in [0030] of Yu, and Nishijima discloses multiple layers in [0048])

Regarding claim 25, Nishijima teaches the gate dielectric comprises a layer of HfO2 and a layer of Al2O3 [0048].

Claims 16, 17, 20, and 24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima, Yu, Wallace, and Li as applied to claims 14, 15, 18, 19, 21-23 and 25 is above, and further in view of Maes, US Patent 6,818,517  (as cited in previous Office Action).

Regarding claim 16 Nishijima, Yu, Wallace, and Li fail to teach the gate dielectric stack comprises a plurality of alternating layers of a first dielectric material and a second dielectric material and the first dielectric material and the second dielectric material are formed in an alternating pattern.

However, the reference of Nishijima, Yu, and Li all teach that the gate dielectric may contain multiples layers. The reference of Maes teaches several examples of a multi-layered gate dielectric used in conventional semiconductor transistors in which the gate dielectric stack comprises a plurality of alternating layers of a first dielectric material and a second dielectric material and the first dielectric material and the second dielectric material are formed in an alternating pattern (column 7, lines 9-15, that teaches HfO2-Si3N4- HfO2-Si3N4, as one example).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maes with that of Nishijima, Yu, Wallace, and Li because multi-layered gate dielectrics are generally-known and conventionally used in the art as a barrier between the gate electrode and the underlying channel region.

Regarding claim 17, Nishijima teaches the first dielectric material is HfO2 and wherein the second dielectric material is AI2O3 [0048].

Regarding claim 20, while Nishijima and Yu both teach the gate dielectric stack comprises a plurality of dielectric layers, Nishijima ,Yu, Wallace, and Li fail to teach a thickness of each of the plurality of layers of the gate dielectric stack is less than 10 nm

	However, Maes teaches several examples of a multi-layered gate dielectric used in conventional semiconductor transistors. Column 6, line 66 to column 7, line 15 teaches generally used thicknesses and materials that are appropriate to form a viable gate dielectric materials, thereby meeting the limitations of “…a thickness of each of the plurality of layers of the gate dielectric stack is less than 10 nm, wherein a thickness of each of the plurality of layers of the gate dielectric stack is less than 5 nm and wherein each of the dielectric layers has a thickness less than 10 nm…”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maes with that of Nishijima, Yu, Wallace, and Li because multi-layered gate dielectrics are generally-known and conventionally used in the art as a barrier between the gate electrode and the underlying channel region.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899